Citation Nr: 0019802	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-23 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Whether notice of disagreement with denial of entitlement 
to veteran's compensation for the month of his death was 
timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 until 
his retirement from service in January 1970.  He died in 
March 1993 at 61 years of age.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, dated in May 1997 and April 1998.


FINDINGS OF FACT

1. The veteran died on March [redacted], 1993, the cause of 
death was hypotension due to cardiogenic shock due to myocardial 
infarction.  Another significant condition which 
contributed to the veteran's death but did not result in 
the underlying cause was hepatic dysfunction.

2. At the time of the veteran's death, service connection was 
in effect for residuals of shell fragment wounds to the 
left calf, the right buttock, the right shoulder and the 
back, for a herniated disc of the lumbar spine, and for 
hemorrhoids; the combined rating for these disabilities 
was 30 percent.

3. Competent evidence showing any nexus between the cause of 
the veteran's death and his military service or to a 
disease or injury of service origin has not been 
presented.

4. Competent evidence showing a causal relationship between 
the veteran's heart disease and cigarette smoking during 
service has not been presented.

5. Competent evidence has not been presented which tends to 
show that the veteran became nicotine dependent during 
service.

6. Competent evidence relating the veteran's death to service 
or to the veteran's presumed exposure to Agent Orange in 
service has not been presented.

7. In June 1994, the appellant was notified that she had been 
approved to receive death pension effective from August 1, 
1993.  

8. The appellant filed a notice of disagreement with the June 
1994 notification in May 1997.


CONCLUSIONS OF LAW

1. The appellant's claim for service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991)

2. Because the appellant did not file a timely notice of 
disagreement relative to the RO's denial of death benefits 
prior to August 1, 1993, the Board does not have 
jurisdiction to entertain an appeal as to this issue.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of Death

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  Her principal 
contention is that the veteran's cigarette smoking in service 
led to heart disease which resulted in his death.  She 
contends that the veteran became addicted to cigarettes in 
service, and in effect argues than any post-service smoking 
is thus also related to service.  Additionally, the appellant 
claims that the veteran's exposure to Agent Orange during 
service had a substantial influence in causing his death.  In 
the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Pertinent Law and Regulations:  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
Service connection may also be granted for disability which 
is due to service-connected disease or injury.  38 C.F.R. § 
3.310 (1999); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a); see Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In order for a claim for service connection for the cause of 
the veteran's death to be well-grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Ramey v. Brown, 9 Vet. App. 40, 46 
(1996).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disability listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307.  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  Porphyria cutanea tarda, however, must become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. § 3.307 (a) 
(6) (ii).

Tobacco Use:  Because of the specific nature of the current 
appellate claim, [and particularly in light of VA's 
obligation to fully inform the appellant as to what is 
required for such a claim to be successful pursuant to 
Robinette v. Brown, 8 Vet. App. 69 (1995)], the Board finds 
that it would be productive to cite certain pertinent 
guidelines, to include the most recent VA General Counsel 
Precedent Opinion in this matter.  The Board is bound in its 
decisions by the precedent opinions of VA General Counsel.  
See 38 U.S.C.A. § 7104(c).

In VAOPGCPREC 19-97, VA General Counsel held that if a 
claimant can establish that a disease or injury resulting in 
disability or death was a direct result of tobacco use during 
service, e.g., damage done to a veteran's lungs by in-service 
smoking gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  
However, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that DSM-IV at 243, provided 
that the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of 
nausea, dizziness, and other characteristic 
symptoms despite use of substantial amounts of 
nicotine or a diminished effect observed with 
continued use of the same amount of nicotine-
containing products;

(2) withdrawal, marked by appearance of four or 
more of the following signs within twenty-four 
hours of abrupt cessation of daily nicotine use or 
reduction in the amount of nicotine used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by 
use of 
	nicotine or a closely related substance to 
relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a 
longer period than was intended;

(4) persistent desire or unsuccessful efforts to 
cut down or control nicotine use;

(5) devotion of a great deal of time in activities 
necessary to obtain nicotine (e.g., driving long 
distances) or use nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important 
social, occupational, or recreational activities 
because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted areas); 
and

(7) continued use of nicotine despite knowledge of 
having a persistent or recurrent physical or 
psychological problem that is likely to have been 
caused or exacerbated by nicotine.  Id. at 181, 
243-45.

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.


Factual Background:  The veteran's DD Form 214 shows that he 
received the Combat Infantryman Badge and Republic of Korea 
Presidential Unit Citation for his service during the Korean 
Conflict.  His DD Form 214 also shows that he received a 
Purple Heart Medal for his service in the Republic of 
Vietnam.

The service medical records show that, from the veteran's 
September 1949 enlistment examination to his August 1969 
discharge examination, clinical evaluation of his lungs and 
chest as well as his heart was normal and there were no 
relevant findings or diagnoses.  Chest X-ray was not 
accomplished upon enlistment; however, chest X-rays upon 
examination in August 1951 and thereafter are noted to be 
normal.  The service medical records also reflect that the 
veteran first complained of occasional shortness of breath 
upon examination in September 1968.  Clinical evaluation 
revealed no abnormality.  When the veteran was hospitalized 
in March 1969 for intermittent back pain it was noted that he 
had a tobacco habit of 2 PPD (packs per day).  When the 
veteran was examined in August 1969 in connection with his 
retirement from military service, he reported a history of 
shortness of breath and pain or pressure in chest.  It was 
noted that he smoked one pack per day.  Clinical evaluation 
revealed no abnormality of the veteran's heart or vascular 
system.  An electrocardiogram done in connection with the 
retirement examination was interpreted as within normal 
limits.

An April 1970 report of VA examination shows that the 
veteran's cardiovascular and respiratory systems were within 
normal limits.  Upon radiographic evaluation, the veteran's 
heart and lungs were noted to be within normal limits.  

By rating decision dated in May 1970, the RO granted service 
connection for residuals of shell fragment wound of the left 
calf with injury to Muscle Group XI, residuals of shell 
fragment wound of the right shoulder and back with injury to 
Muscle Group I, and herniated disc of the lumbar spine, each 
evaluated as 10 percent disabling from February 1970.  
Additionally, by this rating decision, the veteran was also 
granted service connection for residuals of shell fragment 
wound of the right buttock and hemorrhoids which were 
separately evaluated as zero percent disabling. 

In March 1986 the veteran was hospitalized at a VA medical 
facility for chest pain.  It was noted that he was status 
post cerebrovascular accident in 1983.  The veteran reported 
experiencing some mild substernal chest pain approximately 1-
2 times weekly over the previous month.  It was reported that 
the veteran smoked two packs per day and that he had for 
approximately 45 years.  He had a history of exertional chest 
pain and "blocked" right carotid.  During hospitalization, 
an EKG (electrocardiogram) was performed and some anterior 
changes were noted when this EKG result was compared to the 
results of an EKG performed three years previously.  
Diagnoses included atypical chest pain.  He was to return in 
about 10 days for Treadmill study.

The veteran was again hospitalized in April 1986 for 
accelerating pattern of exertional angina with several 
episodes of chest pain at rest.  The Treadmill study had been 
positive.  He was admitted for cardiac catheterization.  It 
was noted that he was status post right cerebrovascular 
accident in May 1983 with symptoms of slurred speech, 
dizziness, and left-sided motor weakness.  The symptoms 
lasted 24 to 48 hours.  Cerebral angiography showed total 
occlusion of the right carotid.  Residual symptoms reportedly 
were gone within 6 months.  It was reported that the veteran 
smoked one pack of cigarettes per day for 15 years then 2 1/2 
packs per day for the past 25 years.  A carotids and 
vertebral artery angiogram revealed total occlusion of the 
proximal right common carotid artery, mild narrowing at the 
proximal portion of the left internal carotid artery, cross-
filling of the right middle cerebral branches via the 
posterior circulation indicating a patent right posterior 
communicating artery, and stenotic or atretic A-1 segment of 
the right anterior cerebral artery.  It was felt that he 
should undergo a coronary artery bypass, which was performed.  
The veteran coronary artery bypass procedure times five 
vessels.  The Operation Report for the coronary artery bypass 
procedure reflects that the veteran had no history of MIs 
(myocardial infarction) in the past.

A May 1986 VA Discharge Summary reflects diagnoses of 
pericardial effusion with tamponad, status post coronary 
artery bypass graft; status post five-vessel coronary artery 
bypass graft on April 21, 1986; positive purified protein 
derivative skin test; history of cerebrovascular accident 
three years ago, with angiography demonstrating total 
occlusion of the right carotid artery.  

Private treatment records include a September 1991 
hospitalization report which shows that the veteran was 
admitted with complaints of chest discomfort.  It is noted 
that the veteran had a history of coronary artery disease and 
had previously undergone a coronary artery bypass graft in 
1986.  The discharge diagnoses were acute anteroseptal 
myocardial infarction, chronic obstructive pulmonary disease, 
and congestive heart failure.  Subsequent private medical 
records reflect that the veteran underwent a heart 
catheterization in November 1991 and the final diagnoses were 
coronary disease, left ventricular dysfunction, angina, and 
congestive failure.  

A November 1991 letter from J. C. Dugall, M.D., notes that 
the veteran had a history of a stroke in 1983.  It is also 
noted that he had a quintuple coronary bypass in April 1986 
with a course which was complicated by an intra-operative 
infarction and later tamponade with pericarditis leading to 
some short term disability.  

In a May 1992 letter to the RO the veteran recalled that, 
while he was to undergo a catheterization at the Phoenix VA 
Medical Center (VAMC) in April 1986, it was discovered that 
he needed open heart surgery.  The surgery was accomplished 
later that month; however, the veteran was subsequently 
determined to be totally disabled and was unable to return to 
work as a letter carrier for the United States Postal 
Service.  He stated that after exercise and determination, he 
secured employment as a security guard and, in December 1988, 
returned to work as a letter carrier.  The veteran reported 
that he continued in his job as a letter carrier until 
September 1991, when he had a "massive heart attack".

By a November 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
coronary artery disease with poor left ventricular function 
status post myocardial infarction and chronic obstructive 
pulmonary disease.  

A January 1993 statement from Z. D. Skloven, M.D., reflects 
that the veteran was totally and permanently disabled because 
of intractable coronary artery disease.

A private Discharge Summary shows that the veteran was 
admitted with acute anterior wall myocardial infarction and 
total occlusion with thrombus of an aorta coronary graft to 
the anterior descending coronary artery.  He was treated for 
pulmonary edema and intra-aortic balloon pump was installed 
for support.  He was continued on inotropic agents and was 
treated for acute respiratory failure with pulmonary edema 
and obstructive pulmonary disease.  He demonstrated atrial 
flutter, became progressively hypoxic, and developed a 
leukocytosis and fever.  He was felt to have an ischemic 
bowel, developed worsening renal failure with progressive 
azotemia, liver dysfunction secondary to passive congestion, 
and an encephalopathy possibly secondary to the above.  The 
veteran remained intropic dependent.  Given the veteran's 
multisystem disease, do not resuscitate status was discussed 
with his family.  He continued to deteriorate and was found 
without vital signs on March [redacted], 1993.

The veteran's certificate of death shows that he died on 
March [redacted], 1993, at the age of 61 and that the cause of death 
was hypotension due to cardiogenic shock due to myocardial 
infarction.  Another significant condition which contributed 
to the veteran's death but did not result in the underlying 
cause was hepatic dysfunction.  An autopsy was not performed.

By a June 1993 rating decision, the RO denied service 
connection for the cause of the veteran's death.  

In a September 1993 statement, the appellant requested that 
the denial of service connection for the cause of her 
husbands death be reconsidered.  She stated that the veteran 
served two tours of duty during the Korean Conflict, was a 
survivor of the Chosin Reservoir, and served a tour of duty 
in the Republic of Vietnam.  She also stated that the veteran 
received free cigarettes during service, smoked due to stress 
which included "over 20 years of stress in the army," and 
was unaware of the risks of smoking.  The appellant further 
claimed that the veteran was exposed to "Agent Orange and 
Herbicides," received many wounds, sustained frostbite, and 
still carried shrapnel "all over his body."  Specifically, 
the appellant claimed that smoking and what the veteran went 
through in Korea and Vietnam caused his problems later on.

In an April 1995 statement, the appellant claimed that 
"being in Vietnam and being sprayed with Agent Orange had a 
substantial influence in causing [the veteran's] death."  

A December 1997 statement from the appellant reflects that 
the veteran began smoking when he entered the military and, 
by 1969, he smoked an average of 2 packs of cigarettes per 
day.

In an April 1998 letter to the RO, the veteran's first cousin 
stated that he had no recollection of the veteran smoking as 
a teenager.  The cousin further recalled that the veteran had 
a doting mother who would have raised a fuss if she had found 
him smoking.  

A May 1998 letter from Z. D. Skloven, M.D., provides the 
following:

Mr. [redacted] was hospitalized on February 22, 1993, 
with a severe heart attack.  He had a long, 
complicated medical course with progressive 
deterioration and finally expired on March [redacted], 
1993.  The underlying disease was arteriosclerotic 
heart disease.  In regard to your question as to 
whether cigarette smoking contributed to his death, 
there is clear evidence that smoking is clearly 
related to arteriosclerotic heart disease, as you 
well know.  I really have no opinion as to whether 
his serving in the Army for 20 years and his 
involvement in Korea and/or Viet Nam had any 
relationship to the development of arteriosclerotic 
heart disease.  I suspect that this would be 
extremely difficult to prove in retrospect.  I also 
suspect it would be difficult to relate his smoking 
history to his service in the armed forces.

Analysis:  The Board initially notes that the appellant has 
not contended that the veteran's service-connected residuals 
of shell fragment wounds, back disability or hemorrhoids were 
in any way implicated in his death, and the evidence of 
record does not so indicate.  Thus, the Board's discussion 
will be limited to the contentions advanced by the appellant 
-- that the veteran's military service and his in-service 
exposure to herbicides as well as cigarette smoking during 
service or nicotine dependence incurred in service 
contributed substantially and materially to cause the 
veteran's death.

It is undisputed in this case that the cause of the veteran's 
death was hypotension due to cardiogenic shock due to 
myocardial infarction.  Additionally, in his May 1998 letter, 
Dr. Skloven stated that the veteran's underlying disease was 
arteriosclerotic heart disease.  While it does not appear 
that the appellant contends that the veteran incurred heart 
disease during service, she has asserted that the veteran had 
breathing difficulty during active service.  Therefore, for 
the sake of completeness the Board will discuss the question 
of direct service connection for the cause of the veteran's 
death.  

The service medical records show that, in September 1968, the 
veteran complained of occasional shortness of breath and, in 
August 1969, he complained of shortness of breath and pain or 
pressure in the chest.  Clinical evaluations in 1968 and 1969 
revealed no pertinent abnormality.  Electrocardiogram was 
within normal limits in 1969.  These records include no other 
evidence of a cardiovascular disorder.  Numerous in-service 
examinations show that the veteran's heart was normal and 
that chest X-rays were negative.

The post-service medical evidence shows that the veteran's 
cardiovascular system was within normal limits upon VA 
examination in April 1970.  The medical evidence reflects 
that, after his retirement from service in January 1970, the 
veteran experienced a right cerebrovascular accident in May 
1983 manifested by slurred speech, dizziness, and left-sided 
motor weakness which lasted 24 to 48 hours.  Residual 
symptoms reportedly were gone within 6 months.  The veteran 
next sought treatment in March 1986 for complaints of mild 
substernal chest pain, which had been occurring 1-2 times 
weekly over the previous month.  In April 1986, the veteran 
underwent a coronary artery bypass procedure.  It was noted 
that he had no prior history of myocardial infarction.  
Thereafter, in September 1991, the veteran was hospitalized 
for complaints of chest discomfort.  The discharge diagnoses 
were acute anteroseptal myocardial infarction, chronic 
obstructive pulmonary disease, and congestive heart failure.  
Thus, a cardiovascular disorder was first documented in 1983, 
more than 10 years after his retirement from service.  There 
is no competent medical evidence which relates the veteran's 
cardiovascular disorder to his period of service.

It is noted that another significant condition which 
contributed to the veteran's death but did not result in the 
underlying cause was hepatic dysfunction.  There is no 
competent evidence of record showing that such a disorder or 
any other impairment of the liver was noted during service or 
after discharge prior to the veteran's death.

Because there is no evidence of a cardiovascular disorder or 
hepatic dysfunction in service or within a year of discharge 
from service, and no competent medical evidence which relates 
the veteran's post-service heart disease and hepatic 
dysfunction to service, the claim for direct service 
connection for the cause of the veteran's death is not well 
grounded.  See Caluza, 7 Vet. App. at 506; Espiritu.

The appellant has contended that it is possible that the 
veteran's fatal heart disease was the result of his presumed 
exposure to a herbicide agent, including Agent Orange, during 
his service in Vietnam although she has no evidence to 
present in support of this contention.  

Although the evidence shows that the veteran served in the 
Republic of Vietnam during his period of service and his 
exposure to such agent would be conceded based upon such 
service if the veteran had any of the disorders listed in 38 
C.F.R. § 3.309(e), it is not shown that he had any of the 
presumptive diseases during his lifetime.  The Board has also 
reviewed the veteran's claims file and has determined that 
there is no competent evidence that would suggest that the 
veteran's heart disease was otherwise related to his presumed 
exposure to Agent Orange or any other herbicide or chemical 
agent during service.

With respect to the issue of whether the veteran's heart 
disease was causally related to his tobacco use during 
service, the Board notes that there is evidence of record 
that the veteran smoked over a period of many decades, 
possibly before, definitely during, and definitely after 
service.  Service medical records dated in 1969 show that the 
veteran smoked between one to two packs of cigarettes per day 
prior to his retirement from service.  VA medical records 
dated in March 1986 noted that the veteran had a history of 
smoking two packs per day for approximately 45 years.  In 
April 1986 it was reported that the veteran smoked one pack 
of cigarettes per day for 15 years then 2 1/2 packs per day for 
the past 25 years.  The appellant has stated that the veteran 
began smoking during service and continued to smoke an 
average of 2 packs per day.  

In light of VAOPGCPREC 19-97, the Board concludes that it 
must adjudicate the issue of service connection for the cause 
of the veteran's death in this case by addressing two 
distinct sub-issues.  First, did cigarette smoking during the 
veteran's period of active service cause or contribute 
substantially or materially to cause death?  Second, if 
smoking during service did not contribute substantially to 
cause death, did nicotine dependence begin in service and, if 
so, did smoking after service due to such dependence cause or 
contribute substantially or materially to cause death?  

It would appear prudent for the Board to reiterate that 
underlying any of these questions, regulatory and judicial 
guidelines mandate that a well-grounded claim must fulfill 
three elements:  (1) medical evidence of death (which is 
acknowledged); (2) appropriate medical or lay evidence of a 
disease (such as nicotine dependence) [medical evidence] or 
injury (such as exposure to carcinogens in cigarette smoke) 
[medical or lay evidence] in service or if appropriate within 
the presumptive period; and (3) medical evidence of a link 
between the veteran's death and the claimed in-service injury 
or disease.

The Board first considers whether the veteran's cigarette 
smoking during service [as opposed to cigarette smoking at 
other times and/or causes unrelated to cigarette smoking] 
caused or contributed substantially or materially to cause 
his death.  Thus, the Board must address the issue of whether 
cigarette smoking in service is the proximate cause of the 
veteran's heart disease.

In VAOPGCPREC 2-93, the General Counsel pointed out that 
direct service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  General Counsel stated the 
following:

. . . a disease which is diagnosed after service 
discharge may be considered to be service connected 
if an event or exposure during service subsequently 
results in disability or death.  With regard to the 
claim at issue, we note that epidemiologic research 
has identified substantial increase in the relative 
risk of mortality from a variety of cancers in 
smokers.  See David Carbone, M.D., Ph.D., Smoking 
and Cancer, 93 (Supp. 1A) Am. J. Med. 1A-13S 
(1992).

The General Counsel's opinion holds that the governing law, 
38 U.S.C.A. §§ 101(16), 1110, 1131 and 1310 and 38 C.F.R. § 
3.303(d), provide authority for the grant of service 
connection for disability resulting from "an event or 
exposure" in service.  Thus, the General Counsel also held, 
in effect, that when a disease or injury becomes manifest 
after service, if such was due to tobacco use in line of duty 
in the active military service, service connection may be 
established.  Accordingly, the Board must conclude that under 
this rubric, cigarette smoking in service could possibly 
constitute an "event or exposure" that could cause, some 
years after service, disease that produces disability and 
death.

A brief discussion of the evidence regarding the history of 
the veteran's smoking is in order.  There is no clear-cut 
evidence as to the extent to which he smoked during his 
lengthy service.  The service medical records show only that 
he was smoking one to two packs per day prior to his 
retirement from service in January 1970.  Post-service 
medical records include a March 1986 Discharge Summary which 
reflects that the veteran had a history of smoking two packs 
per day for approximately 45 years and the following month it 
was reported that the veteran smoked one pack of cigarettes 
per day for 15 years then 2 1/2 packs per day for the past 25 
years.  The appellant has stated that the veteran began 
smoking during service and continued to smoke an average of 2 
packs per day.  She has asserted that the veteran received 
free cigarettes during service, smoked due to stress which 
included "over 20 years of stress in the army," and was 
unaware of the risks of smoking.

It is clear that the veteran smoked during service and that 
he continued to smoke for decades after service.  The Board 
points out that the impact of cigarette smoking at various 
times on an individual's health is a medical determination 
which the appellant and the Board may not competently make.  
See Espiritu and Colvin, supra.  While the Board acknowledges 
that the veteran smoked during service, the appellant has 
failed to present any competent medical evidence that such 
in-service smoking contributed substantially or materially to 
cause his death.  Cf. Combee v. Brown, 34 F. 3d 1039, 1942 
(Fed. Cir. 1994), wherein the Federal Circuit held that 
"Proof of direct service connection thus entails proof that 
exposure during service caused the malady that appears many 
years later."

As stated by the United States Court of Veterans Appeals 
(Court), "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that a claim is plausible or possible is 
required."  Grottveit, 5 Vet. App. at 93.  The record does 
not reveal that the appellant possess any medical expertise 
and indeed she has not claimed such expertise.  Thus, the 
appellant's lay medical assertions to the effect that the 
veteran's use of tobacco in service caused or substantially 
or materially contributed to the cause of his death have no 
probative value.  See Espiritu, 2 Vet. App. 492; Grottveit, 5 
Vet. App 93.  On the issue of medical causation, the Court 
has been clear that "[l]ay hypothesizing, particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose . . ."  Hyder v. Derwinski, 1 Vet. App. 
221, 225 (1991).

Thus, in the case at hand, the appellant has failed to submit 
any competent evidence that cigarette smoking in service, as 
opposed to cigarette smoking during periods when the veteran 
was not in service, and as opposed to any other factor, 
caused or substantially or materially contributed to the 
cause of his fatal heart disease.  In the absence of such 
competent medical evidence, the claim is not well-grounded 
and must be denied.  See Caluza.

With regard to the collateral allegation that the armed 
forces provided the veteran with readily available and cheap 
or free cigarettes and in essence encouraged him to smoke, 
the appellant's assertions may or may not be correct, but 
such assertions, even if true, cannot serve to make the claim 
well grounded.  What is required is medical evidence of a 
connection between smoking in service (the source of the 
smoking materials and/or alleged encouragement from military 
authorities being irrelevant) and the fatal arteriosclerotic 
heart disease.

Similarly, the appellant's allegations to the effect that the 
veteran was unaware of the risks of smoking is in essence 
irrelevant to the matter under inquiry, whether cigarette 
smoking in service caused the veteran's fatal heart disease.  

The Board next considers whether the veteran incurred 
nicotine dependence in or due to service.  As noted above, 
medical evidence is required to show the existence of 
nicotine dependence.  See Espiritu; Grottveit; VAOPGCPREC 19-
97; USB Letter 20-97-14.  Although the appellant alleges that 
the veteran incurred nicotine dependence during service, 
there is no medical opinion of record which supports her lay 
assessment.  There is no competent medical evidence of 
record, such as a medical diagnosis of nicotine dependence, 
showing that the veteran had, during service or at any other 
time, nicotine dependence.

The Board stresses that nicotine dependence is a psychiatric 
disorder; as such a medical diagnosis is required to confirm 
its existence.  It is not sufficient that the appellant 
merely state that the veteran began smoking in service and 
that he continued to smoke, or that cigarettes were plentiful 
and free during the period in which the veteran served.  
Neither the Board nor the appellant are qualified to express 
a competent medical opinion as to the existence of a 
psychiatric condition such as nicotine dependence in the 
veteran.  See Colvin v. Derwinski, 1Vet. App. 171, 175 
(1991); Espiritu; Grottveit.

Furthermore, there is no medical evidence of record showing 
that the veteran's death was due to cigarette smoking and 
that cigarette smoking was in turn due to nicotine 
dependence.  Significantly, in his May 1998 opinion, Dr. 
Skloven stated that; although "there is clear evidence that 
smoking is clearly related to arteriosclerotic heart 
disease," he "really [had] no opinion as to whether [the 
veteran] serving in the Army for 20 years and his involvement 
in Korea and/or Viet Nam had any relationship to the 
development of arteriosclerotic heart disease."  Dr. Skloven 
suspected that it would be difficult to relate the veteran's 
smoking history to his service in the armed forces.  
Therefore, a well-grounded claim for service connection for 
nicotine dependence has not been established.  See Caluza.

The evidence of record does not contain any medical evidence 
relating the cause of the veteran's death, heart disease, to 
cigarette smoking during service.  As noted above, the 
appellant has not alleged that heart disease arose during the 
veteran's period of service, and medical records do not show 
any such disability during service or within a year 
thereafter.  The appellant contends that the veteran's 
smoking in service, as well as the claimed addiction to 
nicotine and cigarettes, led the way for the future 
incurrence of heart disease.  Medical evidence showing such a 
causal relationship between the cause of the veteran's death 
and service is required for a well-grounded claim.  Because 
there is no such medical evidence of record, a claim for 
service connection on the basis of cigarette smoking in 
service, to include nicotine dependence, must be denied.

For the reasons cited above, it is the Board's conclusion 
that the appellant's claim is not well grounded under 38 
U.S.C.A. § 5107(a).  That is, the appellant has failed to 
submit competent medical evidence which indicates that the 
veteran incurred heart disease during service, that he 
incurred nicotine dependency during service, or that the 
veteran's smoking during service caused or contributed 
substantially or materially to cause his death.  Thus, in the 
absence of a well-grounded claim, service connection for the 
cause of the veteran's death due to hypotension due to 
cardiogenic shock due to myocardial infarction is not 
warranted.

Because the appellant's claim for service connection is not 
well-grounded, VA is under no duty to further assist her in 
developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a) (1998); Epps v. Gober, 126 F.3d 
1454 (Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); see also Grottveit v. Brown, 5 Vet. App. 91, 
93.  VA's obligation to assist depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has recently held that the obligation 
exists only in the limited circumstances where the appellant 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).

The VA is not on notice of any existing evidence which would 
make the adjudicated service connection claim plausible.  The 
RO informed the appellant of the type of evidence necessary 
to state a well-grounded claim in its November 1993, June 
1995, and September 1998 statements of the case.  Finally, 
the Board's decision serves to inform the appellant of the 
kind of evidence which would be necessary to make her claim 
well-grounded, namely medical nexus evidence which serves to 
link the veteran's death to his service or any incident 
thereof.

Timeliness of Appeal

Relevant law and regulations:  Controlling law and 
regulations provide that an appeal consists of a timely 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely substantive appeal.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Appellate review is initiated by the filing of a notice of 
disagreement, with a RO rating decision.  If a notice of 
disagreement is not filed within one year from the date of 
mailing of notice of the rating decision, the underlying 
decision "shall become final and the claim will not 
thereafter be reopened or allowed," except as otherwise 
provided in applicable statutes and regulations.  38 U.S.C.A. 
§§ 7105(a),(b)(1),(c); 38 C.F.R. § 20.302.  A notice of 
disagreement is "[a] written communication from a claimant . 
. . expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result."  While 
there is no special wording required in a notice of 
disagreement, it "must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review."  38 C.F.R. § 20.201; Stokes v. 
Derwinski, 1 Vet. App. 201, 203 (1991); see Prenzler v. 
Derwinski, 928 F.2d 392, 394 (Fed.Cir. 1991); Hauck v. Brown, 
6 Vet. App. 518, 519 (1994).  The date of mailing the letter 
of notification of the determination will be presumed to be 
the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  See 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302(a), 
20.302(b).

What is significant about these time requirements for filing 
is that they relate to the jurisdiction of the Board.  If a 
claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  If a 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"[s]he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993); cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

Factual background:  A July 29, 1993, memorandum from the 
appellant's accredited representative reflects that the 
appellant's claim for benefits was being submitted and it 
included a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued benefits by 
a Surviving Spouse or Child.

In August 1993, the appellant was notified that her claim for 
nonservice-connected death pension had been denied because 
she did not provide information regarding family income.  She 
was also apprised of her appellate rights.  

In March 1994, the appellant submitted a VA Form 21-0512S-1, 
Section 306 Eligibility Verification Report (Surviving 
Spouse), which included the requested income information.

By letter dated in June 1994, the appellant was notified that 
her claim for pension had been approved effective from August 
1, 1993.  

In July 1994, the appellant requested an explanation as to 
why her benefits were calculated from August 1, 1993, rather 
than March [redacted], 1993, the date of the veteran's death.  

By letter dated in July 1994, the RO explained to the 
appellant that the VA establishes a death pension award 
effective from the first of the month following the date of 
claim.  Thus, because she submitted her claim on July 29, 
1993, her award began on August 1, 1993.  It was further 
explained to the appellant that, if her claim had been 
submitted within 45 days after the death of the veteran, her 
award would have been established from the month of his 
death.  

In a February 1997 statement, the appellant stated that she 
felt that the RO decision was wrong because she notified her 
accredited representative right after the veteran's death 
and, because she did not know what had to be done, she 
trusted this representative.  

In a May 1997 letter to the appellant, the RO notified her 
that the basis for the August 1, 1993, effective date had 
been explained to her by letter dated in July 1994, and, 
although she had one year to appeal this determination, no 
such appeal was filed.

Analysis:  Review of the claims folder in this case reveals 
that the appellant did not file a notice of disagreement, 
within contemplation of the above law, relative to the June 
1994 RO determination until February 1997.  The Board has 
reviewed the record in this case and has not identified any 
document filed within the requisite period which can be 
deemed to be a notice of disagreement

Because the February 1997 notice of disagreement was clearly 
untimely filed, the Board does not have jurisdiction to 
consider the merits of the underlying claim of entitlement to 
death pension prior to August 1, 1993.

Inasmuch as the appellant does not meet an essential legal 
requirement under the governing regulation, a timely filed 
notice of disagreement, she has not presented a claim upon 
which relief can be granted.  In Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), the Court held that, in a case where, 
as here, the law is dispositive of the claim, then the claim 
must, as a matter of law, be denied because of the absence of 
legal merit or lack of entitlement under the law.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

A timely notice of disagreement not having been filed as to 
the RO's June 1994 determination as to the effective date of 
her entitlement to death pension benefits, the appeal as to 
this issue is dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

